Undercofler, Justice.
This appeal is from a judgment entered in an application for the writ of habeas corpus brought by James Chaffin against LeRoy Stynchcombe, Sheriff of Fulton County, Georgia. The applicant alleged that his imprisonment resulted from a plea of guilty to a charge of sodomy and that he was sentenced to imprisonment for a period of five years. He alleges that his imprisonment is illegal for various reasons. At the habeas corpus hearing evidence was introduced which showed that the applicant was also serving a sentence for robbery in Fulton County. The trial court denied the writ and remanded the applicant to the custody of the respondent. The appeal is from this judgment. Held:
"A writ of habeas corpus looks only to the lawfulness of the present confinement. Mullennix v. Balkcom, 213 Ga. 490 (99 SE2d 832); Pippin v. Sheffield, 220 Ga. 179 (137 SE2d 627). Where it is unquestioned that the detention of the *584petitioner under sentences from other counties is legal, the trial judge has no authority to make any other disposition of the matter except to remand the petitioner to the custody of the respondent. Balkcom v. Craton, 220 Ga. 216 (138 SE2d 163).” Balkcom v. Hurst, 220 Ga. 405 (139 SE2d 306); Burson v. Gresham, 221 Ga. 814 (147 SE2d 445).
Argued January 10, 1972
Decided January 19, 1972.
James Marion Chaffin, pro se.
Lewis R. Slaton, District Attorney, Creighton W. Sossomon, Joel M. Feldman, Carter Goode, James H. Mobley, Jr., for appellee.

Judgment affirmed.


All the Justices concur.